MEMORANDUM**
Angel Apolinar-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen, INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992), and we deny the petition for review.
The BIA’s decision to deny ApolinarLopez’s motion to reopen was not “arbitrary, irrational or contrary to law.” See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (citation omitted). The BIA acted within its broad discretion in concluding that the additional evidence Apolinar-Lopez presented with his motion to reopen was insufficient to establish eligibility for cancellation of removal. See id.
Apolinar-Lopez’s further contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.